IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                   : No. 406 MAL 2021
                                                :
                     Petitioner                 :
                                                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
              v.                                :
                                                :
                                                :
STEVEN LEONARD VERBECK,                         :
                                                :
                     Respondent                 :


                                        ORDER



      PER CURIAM

      AND NOW, this 4th day of January, 2022, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner is:


      Whether the Superior Court erred in holding for DUI sentencing purposes that the
      Defendant’s conviction was a first offense in ten years as opposed to a second
      offense in ten years based upon the defective holding in Commonwealth v.
      Chichkin, 232 A.3d 959 (Pa. Super. 2020) that acceptance of ARD could not be
      treated as a prior conviction?

      Justice Brobson did not participate in the consideration or decision of this matter.